Title: To Thomas Jefferson from George Rogers Clark, 10 February 1807
From: Clark, George Rogers
To: Jefferson, Thomas


                        
                            Sir
                            
                            Jeffersonville IT. Feb 10h 1807
                        
                        I have been informed that it is proposed to have an office opened at this place for the sale of a Part of
                            the lands of the U States Should such an establishment be made give me leave to recommend to you Mr Saml Gwathmey as a
                            proper person to discharge the Appt. of Register—
                        Mr Gwathmey has been a resident of this Place since the establishment of the Government, is a young Man of
                            fair charactor, and good understanding, and I have no doubt but he will discharge the duties of the Office with strict
                            propriety
                        with Much resp. I have the Honor to be
                        
                            G. R. Clark
                            
                        
                    